Citation Nr: 1001101	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  03-03 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for 
pseudofolliculitis barbae, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an effective date prior to October 17, 
2001, for the award of an increased rating for the Veteran's 
service-connected pseuedofolliculitis barbae.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

This case was previously remanded by the Board.  Regrettably 
another remand is necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to an increased evaluation for 
pseudofolliculitis barbae, currently evaluated as 10 percent 
disabling.

In March 2006 the Veteran was afforded a VA Compensation and 
Pension (C&P) skin examination.  At that time, the examiner 
noted that the Veteran had been afforded VA outpatient 
dermatology treatments in September 2003 and March 2004 at 
the VA Medical Center in Memphis, Tennessee.  Review of the 
claims folder does not reveal any VA treatment records dated 
after January 2002.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2009). In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the AMC should attempt to obtain all VA clinical records 
pertaining to treatment for the Veteran's service-connected 
pseudofolliculitis barbae.

The Veteran also seeks entitlement to an effective date prior 
to October 17, 2001, for the award of an increased rating for 
the Veteran's service-connected pseuedofolliculitis barbae.  
As the records that may be obtained pursuant to the remand 
regarding the Veteran's claim of entitlement to an increased 
evaluation for pseudofolliculitis barbae, currently evaluated 
as 10 percent disabling, may impact upon the decision on the 
Veteran's claim of entitlement to an effective date prior to 
October 17, 2001, for the award of an increased rating for 
the Veteran's service-connected pseuedofolliculitis barbae, 
the Board finds these issues to be inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).  Because 
the issues are inextricably intertwined, the Board is unable 
to review the issue of entitlement to an effective date prior 
to October 17, 2001, for the award of an increased rating for 
the Veteran's service-connected pseuedofolliculitis barbae, 
until the issue of entitlement to an increased evaluation for 
pseudofolliculitis barbae, currently evaluated as 10 percent 
disabling, is resolved.  Id.

The most recent VA examination evaluating the Veteran's 
pseudofolliculitis barbae was performed in March 2006.  Since 
that time, in a statement dated in September 2009, the 
Veteran reported that since he has gotten older and shaves 
more frequently, his condition has become more severe.  As 
such, the Board has no discretion and must remand this matter 
to afford the Veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his pseudofolliculitis barbae 
disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA medical 
records pertaining to the Veteran's 
pseudofolliculitis, dating from October 
2000, including the records of treatment 
dated in September 2003 and March 2004 
from the VA Medical Center in Memphis, 
Tennessee.  

2.  After completion of the above, the 
Veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of his 
pseudofolliculitis barbae disability.  
The claims folder must be made available 
to the examiner prior to the examination.  
The examiner is requested to perform any 
and all tests necessary and the results 
should be included in the examination 
report.  The examiner is requested to 
include color photographs of the involved 
areas with the examination report.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report.

3.  Thereafter, readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal are not granted in full, the RO 
should issue the Veteran a supplemental 
statement of the case and provide the 
Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


